Case 1:21-cv-01083-STA-jay Document 18 Filed 08/31/21 Page 1 of 1                       PageID 98




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE

 JUNE KEITH, individually and on behalf of          No. 1:21-cv-01083-STA-jay
 all others similarly situated,

                Plaintiff,

 v.

 AMERICAN INSURANCE
 ORGANIZATION, LLC.,

                Defendant.


                                    NOTICE OF DISMISSAL
       Plaintiff June Keith hereby gives notice of the dismissal of this action with prejudice as to
the Plaintiff’s individual claims and without prejudice as to any other member of the putative
class’s right to bring claims, with each party to bear its own attorneys’ fees and costs.
                                              Respectfully Submitted,


Dated: August 27, 2021                        /s/ Bradley G. Kirk
                                              Bradley G. Kirk (017100)
                                              3000 Walnut Grove Rd, Suite 200
                                              Memphis, TN 38111
                                              Phone: (901) 206-6163
                                              Email: bgkirklaw@gmail.com
                                              Counsel for Plaintiff
